United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1441
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

             Louis A. Hardison, also known as Mohammed L. Carrol

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                            Submitted: January 8, 2018
                               Filed: June 15, 2018
                                  [Unpublished]
                                 ____________

Before GRUENDER, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Louis Hardison was found guilty after a bench trial of being a felon in
possession of a firearm. See 18 U.S.C. § 922(g)(1). We affirmed that conviction in
a separate case in which Hardison claimed that his consent to a search was not
voluntary, in part, because he was intoxicated. United States v. Hardison, 859 F.3d
585, 590-91 (8th Cir. 2017). While that direct appeal was pending, Hardison filed a
pro se motion to modify the terms of his supervised release, requesting that the
district court1 remove a special condition that broadly restricted his access to alcohol.
The district court denied the proposed modification, and this appeal followed. We
affirm.

       Law enforcement discovered the firearms that led to Hardison’s underlying
conviction after his fiancée reported a domestic dispute in which Hardison put a knife
to her throat and a gun to her head, threatening to kill her. At trial, the Government
admitted a police report which indicated that, when officers arrived at the scene,
Hardison’s breath smelled of alcohol, his speech was slurred, and he stumbled as he
walked. Hardison’s presentence investigation report (“PSR”) noted similar details
about his inebriation during the incident. The PSR also contained other indications
of substance-abuse problems: (1) during their search of his residence, officers found
a glass pipe, which Hardison admitted he used for smoking marijuana; (2) in 2008,
Hardison was convicted of driving under the influence of alcohol; and (3) Hardison
had a substance-abuse history involving marijuana. Accordingly, the PSR
recommended the following special condition of supervision: “The defendant shall
not consume or possess alcoholic beverages or beer, including 3.2% beer, at any time,
and shall not be present in any establishment where alcoholic beverages are the
primary items for sale.”

       Hardison filed pro se objections to the PSR, including a challenge to some of
the above substance-abuse determinations. At his sentencing hearing, Hardison did
not formally object to the imposition of the relevant special condition, but he did deny
having a problem with alcohol. The Government, for its part, was emphatic that the
domestic-abuse incident “centered around one thing: alcohol,” and it identified
alcohol abuse as “probably the biggest problem of Mr. Hardison’s life.” The district


      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.

                                          -2-
court accepted the Government’s version of events. Although it imposed a below-
guidelines sentence, the court adopted all of the recommended special conditions,
including the ban on Hardison’s access to alcohol.

        Nearly a year after his sentencing hearing, Hardison filed his pro se motion to
modify the terms of his supervision. See 18 U.S.C. § 3583(e). Hardison indicated
that a doctor working with a prison drug-treatment program concluded that he did not
have problems with addiction. He went on to argue that the court had abused its
discretion in imposing this special condition “because alcohol never played a role in
the offense of conviction or in any prior criminal conduct.” In denying this motion,
the district court explained that it had “concluded that Defendant has a serious
problem with alcohol which is likely to have contributed to the events which led to
his arrest and eventual conviction.” Hardison then filed a “motion to reverse district
court order in denying removal of special ban.” The court treated this filing as a
motion to reconsider, which it denied. Hardison now appeals, arguing that the district
court abused its discretion in denying his motion to modify the special condition
because, he claims, there was no evidence he had a substance abuse problem.

       Under 18 U.S.C. § 3583(e), a district court “may, after considering [certain]
factors set forth in section 3553(a) . . . modify, reduce, or enlarge the conditions of
supervised release.” Generally, this court reviews the denial of a motion to modify
the terms of supervision for an abuse of discretion. See United States v. Mosby, 719
F.3d 925, 930 (8th Cir. 2013). As we have previously emphasized, “[w]e afford the
district court broad discretion in this area, recognizing that it is in the best position
to evaluate the circumstances of each individual defendant.” Id. (internal quotation
marks and citations omitted).

       Here, the district court found the nature and circumstances of the offense
sufficient to justify the imposition of the special condition, concluding that Hardison
had a serious problem with alcohol that contributed to the events leading to his

                                          -3-
conviction. This finding is supported by the police report’s indication that Hardison
was heavily intoxicated, as well as his own argument in the direct appeal that he was
so inebriated he could not consent to a search. Moreover, Hardison’s criminal history
includes a DUI conviction, and unchallenged portions of the PSR highlight
Hardison’s self-prescribed used of marijuana to treat chronic pain, as well as his
apparent recreational use of the drug. “We have repeatedly affirmed total bans on
alcohol consumption when either the defendant’s history and characteristics or the
crime of conviction supported the restriction.” United States v. Robertson, 709 F.3d
741, 748 (8th Cir. 2013). On the record before us, there is sufficient evidence to
support a special condition barring Hardison’s access to alcohol. Thus, the district
court did not abuse its discretion in rejecting his request to remove the challenged
condition.

      Accordingly, we affirm the denial of Hardison’s § 3583 motion to modify.
                     ______________________________




                                        -4-